Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Sarepta Therapeutics, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-160922, 333-150021, 333-138299, 333-133211, 333-109015, 333-86778, 333-105412, 333-68502, 333-45888, 333-93135, 333-86039, 333-180258 and 333-184807) on Form S-3 and (Nos. 333-199037, 333-192287, 333-172823, 333-175031, 333-101826, 333-49996, 333-49994 and 333-34047) on Form S-8 of Sarepta Therapeutics, Inc., and subsidiaries of our reports dated February 25, 2016, with respect to the consolidated balance sheets of Sarepta Therapeutics, Inc., and subsidiaries as of December 31, 2015 and 2014, and the related consolidated statements of operations and comprehensive loss, stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2015, and the effectiveness of internal control over financial reporting as of December 31, 2015, which reports appear in the December 31, 2015 annual report on Form 10 K of Sarepta Therapeutics, Inc., and subsidiaries. (signed) KPMG LLP Cambridge, Massachusetts
